Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/29/2021 has been entered.

Election/Restrictions
Claims 8-9, 14, and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/11/2019.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 12 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "thin" in claim 22 is a relative term which renders the claim indefinite.  The term "thin" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of examination, any thickness will meet the claim limitation.  The dependent claims do not cure the deficiencies.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 1-4, 7, 12, 22-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nagel (Nagel et al., pn-Junctions in Silicon with Blocking Capabilities Beyond 2.5kV Produced By Rapid Thermal Processing, Solid-State Electronics, Vol. 39, No. 7 pg. 965-971, 1996) in view of Krokoszinski (US 8728922).
Regarding Claims 1-2, 7, 12, 22-23, and 25, Nagel teaches a method for forming a doped silicon emitter layer (abstract, 3.1) the method comprising providing a silicon substrate having a silicon surface (2.1), depositing an Al layer having a thickness of 3 microns on the silicon surface (2.1), heating past a system eutectic temperature of the eutectic-former layer and silicon to form a liquid eutectic melt that incorporates some of the silicon near-surface into the liquid eutectic melt (2.1), and cooling to recrystallize silicon into the emitter layer with the dopant incorporated into the recrystallized silicon (2.1), wherein the emitter layer creates an abrupt Pn-junction of the dopant at an interface of the emitter layer and the silicon substrate (3.2).
Nagel is silent as to the concentration of silicon in the liquid eutectic melt and does not explicitly teach the cooling supersaturates the liquid eutectic melt with silicon; however, Nagel teaches with regards to aluminum the doping profile dependent on the circumstances during the cooling phase wherein the concentration profile is dependent on the solid-solubility limit at the respective temperature.  Nagel teaches with regards to aluminum the observed concentrations are higher than the solid-solubility limit.  One of ordinary skill in the art would expect similar trends to be present in the silicon of the eutectic, given that Nagel recognizes higher saturations are achieved at higher temperatures.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the cooling of Nagel to include a supersaturated eutectic, as suggested by the reference, in order to achieve controlled silicon recrystallization and a eutectic having a desirable concentration profile.

Regarding Claims 3-4, Nagel teaches etching to remove non-alloyed or non-doped solidified metallic eutectic layer (2.1).  Nagel does not teach removal of the recrystallized layer; i.e. acts as an etch stop layer.  Krokoszinski teaches the etching removing residue of the dopant and the dielectric layer (col. 4 ln. 47-52).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nagel (Nagel et al., pn-Junctions in Silicon with Blocking Capabilities Beyond 2.5kV Produced By Rapid Thermal Processing, Solid-State Electronics, Vol. 39, No. 7 pg. 965-971, 1996) in view of Krokoszinski (US 8728922) as applied to claims 1-4, 7, 12, 22-23 and 25 above, and further in view of Liu (US 2012/0193769).
	Regarding Claim 15, Nagel and Krokoszinski teach deposition of the aluminum by evaporation.  In the background, Krokoszinski teaches prior art using deposition by printing of an aluminum paste (col. 2 ln. 7-19). It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the deposition of the combined references to include powder deposition, as suggested in Krokoszinski, because it is a known deposition method in the art and one of ordinary skill in 
	Krokoszinski teaches the capping layer applied by reactive sputtering, CVD, or PECVD (col. 5 ln. 48-53).  The combined references do not explicitly teach spin coating the capping layer; however, Liu teaches spin-on glass as a desirable inorganic capping material to facilitate dopant drive in ([0142]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of the combined references to include spin coated capping, as taught in Liu, because it is a known capping in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the coating of the combined references with spin coated capping as in Liu.
	
Claims 11, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nagel (Nagel et al., Pn-Junctions in Silicon with Blocking Capabilities Beyond 2.5kV Produced By Rapid Thermal Processing, Solid-State Electronics, Vol. 39, No. 7 pg. 965-971, 1996) in view of Krokoszinski (US 8728922) as applied to claims 1-4, 7, 12, 22-23 and 25 above, and further in view of Rauer (Rauer, Investigation of Aluminum-boron Doping Profiles Formed by Coalloying from Screen-printed Pastes, Energy Procedia, 43, 2013, pg. 93-99).
	Regarding Claims 11 and 13, Nagel does not explicitly teach wherein the eutectic former has a lower solubility in silicon than the dopant; however, Rauer teaches aluminum paste with added elemental boron powder wherein the solubility of boron in silicon is one order of magnitude higher than the solubility of aluminum (3.1 Doping profiles of aluminum-boron-coalloyed regions).  Rauer teaches Boron additives improve the efficiency of Si solar cells with Al-alloys (abstract).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method 
	Regarding Claim 17, Nagel does not explicitly teach setting a predetermined doping depth determined by a phase diagram of the eutectic system; however, Rauer teaches doping profiles adjusted and determined from phase diagram calculations (4. Summary).  Rauer further teaches that doping profiles affect the electrical properties (4. Summary). It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of Nagel to include adjustment of the doping profile based on phase diagram calculations, as taught in Rauer, in order to achieve a doping profile having desirable electrical properties.
	
Response to Arguments
Applicant’s arguments, see amendments, filed 1/29/2021, with respect to the previous claim objection, Section 112 rejection, and prior art rejections of the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, and as necessitated by the amendment a new ground(s) of rejection is made as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TABATHA L PENNY/Primary Examiner, Art Unit 1712